339 F.2d 260
UNITED STATES of America, Appellee,v.Robert RIVERA, Appellant,
No. 236.
Docket 27576.
United States Court of Appeals Second Circuit.
Argued December 9, 1964.
Decided December 9, 1964.

Appellant appeals from an order, United States District Court for the Southern District of New York, Archie Owen Dawson, J., denying appellant's oral motion to set aside the forfeiture of appellant's bail.
Robert M. Morgenthau, U. S. Atty., Southern District of New York (Dawnald R. Henderson, Arthur M. Handler, Asst. U. S. Attys., of counsel), for appellee.
Albert J. Krieger, New York City (Mary M. Kaufman, New York City, of counsel), for appellant.
Before WATERMAN, MOORE and KAUFMAN, Circuit Judges.
PER CURIAM:


1
The denial of appellant's motion below to remit his bail forfeiture is affirmed in open court.